Citation Nr: 0019559	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the overpayment of Department of 
Veterans Affairs (VA) disability compensation in the amount 
of $1,239.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969 and from November 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the VA 
Committee on Waivers and Compromises (Committee) in San Juan, 
Puerto Rico.  The veteran and his representative appeared at 
a hearing before members of the Committee in February 1999.


REMAND

The Board notes that the overpayment in question appears to 
have resulted from VA payment of additional money for the 
veteran's son, O., for the period from January to May 1997 on 
the basis of his school attendance.  Upon review, the Board 
can find no report of school attendance for the period in 
question, and in a September 1997 report of contact, the 
veteran stated that the veteran did not attend school from 
January to May 1997.

The veteran advances on appeal that the alleged overpayment 
of VA disability compensation benefits in the amount of 
$1,239.00 for the period from January to May 1997 was not 
properly created.  Specifically, the veteran contends that 
the overpayment was due to VA error.  The Board notes that 
this may be construed as an assertion that the overpayment in 
question resulted solely from administrative error on the 
part of the VA.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).  
It does not appear that the underlying issue of sole 
administrative error have been addressed by the RO.  

The Court has held that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The veteran has submitted a timely notice of disagreement 
with both the creation of the overpayment at issue and the 
denial of waiver of recovery of the overpayment of VA 
improved death pension benefits in the amount of $1,239.00.  
The RO has not issued a statement of the case or supplement 
statement of the case which addresses creation of the 
overpayment.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should provide the 
documentation which served as the basis 
for the initial award of additional VA 
compensation for O. for the period from 
January to May 1997.

2.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the disability compensation 
overpayment indebtedness for the period 
from January to May 1997.  The question 
of proper creation of the overpayment 
should include specifically the question 
of whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the veteran's disability pension 
overpayment indebtedness was validly 
established, the RO should explain the 
legal basis for that conclusion and the 
evidence considered.  

3.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  If applicable, governing 
criteria regarding administrative error 
should be provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2) pertaining to 
administrative error.  The veteran should 
then be given the legally requisite 
opportunity to respond.  

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



